   Case: 4:20-cv-01012-SPM Doc. #: 5 Filed: 08/06/20 Page: 1 of 4 PageID #: 45




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SACOREY CLARK and LAVERNE                         )
HENDERSON,                                        )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )           No. 4:20-CV-1012-SPM
                                                  )
MR. E. WILLIAMS, et al.,                          )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the complaint filed by self-represented

plaintiffs Sacorey Clark and Laverne Henderson, inmates at the Greenville Federal Correctional

Institution (“FCI”) in Greenville, Illinois. ECF No. 1. Plaintiffs appear to assert conspiracy claims

pursuant to 42 U.S.C. §§ 1985(3) and 1986 against twenty-two defendants, which include the U.S.

Attorney General and employees of FCI and the U.S. Bureau of Prisons.

       The eighteen-page, single-spaced complaint is defective because it was not drafted on a

Court-provided form. See Local Rule 2.06(A). The Court further notes that the asserted factual

allegations are disorganized and difficult to follow, and the complaint is not clear as to whether

they are suing defendants in their official and/or individual capacities. In addition, the motion for

leave to proceed in forma pauperis is not filed on a Court form. See Local Rule 2.05(A) (“An

application to proceed in forma pauperis shall be accompanied by a statement of the applicant’s

financial information set forth on a form provided by the Court.”).

       Because plaintiffs are proceeding pro se, the Court will allow them to file an amended

complaint on a Court form. Plaintiffs will be provided with twenty-one (21) days from the date of

this Order to file an amended complaint in accordance with the specific instructions set forth here.
      Case: 4:20-cv-01012-SPM Doc. #: 5 Filed: 08/06/20 Page: 2 of 4 PageID #: 46




All claims in the action must be included in one, centralized complaint form. See Fed. R. Civ. P.

7(a)(1), 8(a). The Court will direct the Clerk of Court to send plaintiffs a blank form complaint so

that they may file an amended complaint.

         Plaintiffs are warned that the filing of an amended complaint will replace the original

complaint. E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922,

928 (8th Cir. 2005). Any claims from the original complaint, supplements, and/or pleadings that

are not included in the amended complaint will be deemed abandoned and will not be considered.

Id.

         Plaintiffs must submit the amended complaint on the court-provided form, and must

comply with the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires

plaintiffs to set forth a short and plain statement of the claim showing entitlement to relief, and

it also requires that each averment be simple, concise, and direct. Rule 10 requires plaintiffs to

state their claims in separately numbered paragraphs, each limited as far as practicable to a single

set of circumstances. Plaintiffs must type, or very neatly print, the amended complaint.

         In the “Caption” section of the amended complaint, plaintiffs must state the first and last

name, to the extent they know it, of the defendant or defendants they want to sue. Plaintiffs should

also indicate whether they intend to sue the defendant in his or her individual capacity,

official capacity, or both. Plaintiffs should avoid naming anyone as a defendant unless that person

is directly related to their claim.

         All claims should be clearly set forth in the “Statement of Claim.” In the “Statement of

Claim” section, plaintiffs should begin by writing the defendant’s name. In separate,

numbered paragraphs under that name, plaintiff should write the specific facts supporting

their claim or claims against the defendant. If plaintiffs are suing more than one defendant, they



                                                  2
   Case: 4:20-cv-01012-SPM Doc. #: 5 Filed: 08/06/20 Page: 3 of 4 PageID #: 47




should proceed in the same manner with each one, separately writing each individual defendant’s

name and, under that name, in numbered paragraphs, the factual allegations supporting their claim

or claims against that defendant. Plaintiffs should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2). Alternatively, plaintiffs may choose a single defendant, and set forth as many claims as

they have against him or her. See Fed. R. Civ. P. 18(a). A failure to make specific factual

allegations against any defendant will result in that defendant’s dismissal. The allegations in the

complaint may not be conclusory. Instead, plaintiffs must plead facts that show how each and

every defendant named is personally involved in or directly responsible for the alleged harm.

        Plaintiffs are advised that the Court will review the amended complaint under 28 U.S.C.

§§ 1915 and 1915A, and related authority. If plaintiffs fail to file an amended complaint on the

Court’s form within twenty-one (21) days and in compliance with the Court’s instructions, the

Court will dismiss this action without prejudice and without further notice.

        IT IS HEREBY ORDERED that, within twenty-one (21) days of the date of this Order,

plaintiffs shall file an amended complaint on the Court-provided form and in compliance with the

instructions set forth herein.

        IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this Order,

plaintiffs shall either pay the filing fee or submit a motion to proceed in forma pauperis on the

Court-provided form.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiffs a blank

Prisoner Civil Rights Complaint form and Motion to Proceed in Forma Pauperis – Prisoner Cases

form.




                                                 3
  Case: 4:20-cv-01012-SPM Doc. #: 5 Filed: 08/06/20 Page: 4 of 4 PageID #: 48




       The failure of plaintiffs to timely comply with this Order shall result in the dismissal

of this action, without prejudice and without further notice.




                                               SHIRLEY PADMORE MENSAH
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 6th day of August, 2020.




                                              4
